DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed 4 December 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the wall defining at least one channel extending through the wall from between a first opening in the inner surface of the wall in the proximal bore segment to a second opening in the outer surface of the wall in the distal body segment.” However, this is not disclosed by the applicant.  The disclosure describes  a central bore 41 which extends from the proximal end 14 to a distal end 48 (clearly seen in Fig. 2) but this does 
The applicant does contain subject matter which is described as: a wall having an inner surface defining the bore, and having an outer surface, the wall defining at least one channel 56 extending through the wall from between a first opening in the inner surface of the wall in the proximal bore segment to a second opening in the outer surface of the wall into an attenuation chamber.  
A brief conversation was had with Michael J McGrath on 5 January 2021 to discuss what applicant was intending to claim.  Applicant stated it was their intent to claim element 56.  There for his office action claim 1 is interpreted as the following:
1. (Currently amended) A firearm suppressor comprising: a monolithic body including a proximal end and a distal end, the body defining a central bore extending from the proximal end to the distal end about a central longitudinal axis, the body including a distal body segment defining a distal bore segment, and a proximal body segment defining a proximal bore segment, the proximal bore segment being configured to receive a distal end of a barrel of a firearm such that the barrel extends within the proximal bore segment; and the body including a wall having an inner surface defining the bore, and having an outer surface, the wall defining at least one channel 56 extending through the wall from between a first opening in the inner surface of the wall in the proximal bore segment to a second opening in the outer surface of the wall into an attenuation chamber.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh, Jr. (US 5,136,923) [hereinafter Walsh].
Regarding claim 1, Walsh discloses a firearm suppressor comprising: a monolithic body  including a proximal end and a distal end, the body defining a central bore extending from the proximal end to the distal end about a central longitudinal axis, the body including a distal body segment defining a distal bore segment, and a proximal body segment defining a proximal bore segment, the proximal bore segment being configured to receive a distal end of a barrel of a firearm such that the barrel extends within the proximal bore segment; and the body including a wall having an inner surface defining the bore, and having an outer surface, the wall defining at least one channel extending through the wall from between a first opening in the inner surface of the wall in the proximal bore segment to a second opening in the outer surface of the wall into an attenuation chamber (see annotated Fig. below).  

    PNG
    media_image1.png
    425
    958
    media_image1.png
    Greyscale


Regarding claim 2, Walsh further discloses a housing 1 disposed over at least a portion of the body such that an attenuation chamber 11 is defined between the body and the housing.
Regarding claim 3, Walsh further discloses wherein the at least one channel extends through the body from the proximal bore segment to the attenuation chamber such that the proximal bore segment and the attenuation chamber are in fluid communication through the at least one channel (clearly seen in annotated Fig. above).
Regarding claim 4, Walsh further discloses wherein the proximal bore segment has a diameter that is larger than a diameter of the distal bore segment (see annotated Fig. 1 above, diameter at proximal end is larger than that of the distal bore segment to receive barrel).	
Regarding claim 5, Walsh further discloses wherein the at least one channel 9 is canted at an oblique angle relative to a plane normal to the central longitudinal axis (clearly seen in Fig. 1; and annotated fig above).
Regarding claim 6, Walsh further discloses wherein as the at least one channel is canted distally as it extends through the wall from the inner surface in the proximal body segment to the outer surface in the attenuation chamber (see annotated fig. above).
Regarding claim 8, Walsh further discloses wherein as the at least one channel is canted distally as it extends through the wall from the inner surface in the proximal body segment to the outer surface in the attenuation chamber (see annotated Fig. above)
Regarding claim 9, Walsh further discloses wherein the proximal bore segment includes mounting structure for coupling to the barrel of the firearm (threaded section shown in Fig. 1).
Regarding claim 14, Walsh further discloses wherein the at least one channel includes in the range of 2 to 8 channels that extend through the wall from the inner surface in the proximal body segment to the outer surface in the distal body segment (annotated Fig. above shows at least 3).
Regarding claim 15, Walsh discloses a firearm suppressor comprising: a unitary inner body including a proximal end and a distal end, the body defining a central bore extending from the proximal end to the distal end about a central longitudinal axis, the body including a distal body segment defining a distal bore segment, and a proximal body segment defining a proximal bore segment, the proximal bore segment being configured to receive a distal end of a barrel of a firearm within the proximal bore segment; a housing disposed over at least a portion of the inner body such that an attenuation chamber is defined between the distal body segment and the 

    PNG
    media_image2.png
    433
    975
    media_image2.png
    Greyscale

Regarding claim 16, Walsh further discloses wherein the proximal bore segment has a diameter that is larger than a diameter of the distal bore segment (see annotated Fig. 1 above, diameter at proximal end is larger than that of the distal bore segment to receive barrel).	.
Regarding claim 17, Wash further discloses wherein the at least one channel is canted at an oblique angle relative to a plane normal to the central longitudinal axis (see annotated Fig. above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Dueck et al (US 2012/0272818) hereinafter Dueck.
Regarding claim 7 and 8, Walsh does not disclose wherein the body has a wall that defines bores spaced from the central bore extending into the wall offset from the central longitudinal axis.  
 Dueck teaches an analogous suppressor wherein the wall defines one or more bores 900 spaced from the central bore, the bores extending into the wall offset from the central longitudinal axis (Fig. 7 and 9).
Applicant should note that in response to applicant's argument that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The spanner cuts of Dueck can be reasonably and broadly construed as cooling bores. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Walsh such that there were bores spaced from the central bore, the bores extending into the wall offset from the central longitudinal axis, in view of Dueck, to obtain the desired result of providing spanner cuts to aid in the assembly of the suppressor.  
Claim 10-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Hatcher (US 1,770,471).
Regarding claim 10-12, 18 and 19, Walsh does not disclose a helical portion.  
11 extending helically around the body, at least a full turn of the helical portion being canted such that it extends radially outward from the body portion at an oblique angle relative to a plane normal to the central longitudinal axis (clearly seen in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Walsh such that there was a helical portion, in view of Hatcher, to obtain the desired result of directing the admission of gases into a dampening passage.
Regarding claim 13, Janz further discloses wherein the wall defines at least one distal channel 28 extending through the wall from the inner surface in the distal body segment to the outer surface in the distal body segment (Fig. 2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werbell (US 3,500,955) in view of Katcher (US 2,359,365)
Regarding claim 20, Werbell discloses a firearm suppressor comprising: a cylindrical body portion including a proximal end designed to be coupled to a firearm and a distal end, the cylindrical body portion defining a bore extending along a central longitudinal axis from the proximal end to the distal end (Clearly seen in Fig. 2); and a helical portion 16, 17, 18, 19, 20 extending helically around the cylindrical body portion, wherein the helical portion includes a pitch that varies along a length of the helical portion (Fig. 2). As seen in annotated fig. 2 below there are clearly different pitches.  
Werbell does not disclose wherein the helical portion is a single helical portion. 
(“This invention relates to mufflers or silencers”) to have a single helical portion with a pitch that varies along a length (clearly seen in Fig. 1)
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the multiple helical segments into one segment, in view of Katcher, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641